DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
Applicant’s arguments, see Remarks filed 12/02/2021, with respect to claims 1-8 have been considered but are moot due to the amendment of the claims.

Election/Restrictions
Claim 1 is allowable. 
Claims 8-13 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I-III and Species A -B, as set forth in the Office action mailed on 11/30/2020, is hereby withdrawn and claims 8-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination appears to teach, suggest, or render obvious the invention of claims 1-16.
Independent claim 1 recites a device for cooling a battery pack, the device comprising: a housing including a plurality of flow passages extending in a first direction; a first sub-housing provided on the housing in the first direction; and a second sub-housing arranged opposite the first sub-housing in the first direction and provided on the housing, wherein the first sub-housing includes: a first coupling hole communicating with a first one of the plurality of flow passages, a removable first coupling member extending into the first coupling hole and extending only partially into the first one of the plurality of flow passages, and a first guide hole communicating with at least a second one of the plurality of flow passages, the second one of the plurality of flow passages being different from the first one of the plurality of flow passages, wherein the second sub-housing includes: a second coupling hole communicating with a third one of the plurality of flow passages, a removable second coupling member extending into the second coupling hole and extending only partially into the third one of the plurality of flow passages, and a second guide hole communicating with at least a fourth one of the plurality of flow passages, the fourth one of the plurality of flow passages being different from the third one of the plurality of flow passages, and wherein a path of a fluid flowing in the plurality of flow passages 
Previously cited Herrmann et al (US 2011/0132580 A1) discloses a device for cooling a battery pack (Abstract), the device comprising a housing (the cooling element is designed as an extruded aluminum profile 1 in Fig. 1 for example) including a plurality of flow passages (as seen in Figs. 4-6, [0060]) extending in a first direction (see Figs. 4-6). Herrmann discloses a first sub-housing provided on the housing in the first direction, and a second sub-housing arranged opposite the first sub-housing in the first direction and provided on the housing (headers 6, shown in annotated Herrmann Fig. 4-6 below). 

    PNG
    media_image1.png
    559
    646
    media_image1.png
    Greyscale

Annotated Hermann Figs. 4-6

Herrmann further discloses the first sub-housing and second sub-housing can have coupling members (baffles 7) members in their transverse direction (the same as the longitudinal direction of the passages or the direction of extrusion) to separate different chambers or sections of the first sub-housing or second sub-housing ([0065]). Herrmann further discloses wherein the first sub-housing includes: a first coupling hole communicating with a first one of the plurality of flow passages, a first coupling member extending into the first coupling hole, and a first guide 
Herrmann further discloses wherein a path of a fluid flowing in the plurality of flow passages varies according to installation positions of the first and second coupling members (baffles 7) inserted into the first coupling holes and second coupling holes ([0065]). 



    PNG
    media_image2.png
    449
    731
    media_image2.png
    Greyscale

 Annotated Herrmann Fig. 5
While Herrmann discloses the first sub-housing and second sub-housing can have a first coupling member and second coupling member, Hermann does not disclose the first coupling member is removable and extends only partially into the first one of the plurality of flow passages or the second coupling member is removable and extends only partially into the third one of the plurality of flow passages.
Herrmann teaches an embodiment where it can be seen that a coupling member extends into a flow passage in Fig. 6. From Fig. 6, one of ordinary skill in the art would understand that the coupling member extending into the flow passage would ensure fluid to flow through the desired U-turn flow passage shape. 
However, it would not be obvious to one of ordinary skill in the art to change the of the first or second coupling member of Herrmann to extend only partially into the first one or third one of the plurality of flow passages, as that would destroy the purpose of the coupling member from ensuring fluid to flow through the desired U-turn flow passage shape from the first sub-housing to the second sub-housing.
Further, none of the other previous art of record would cure these deficiencies. 
Therefore, the references fails to teach or suggest the particulars of the independent Claim 1 and it’s not obvious to modify these teachings to give the instant claimed invention. Thus none of the prior art of the record appears to teach, suggest, or render obvious the invention of independent Claim 1. Since Claims 2-16 depend on Claim 1, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729          

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729